DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2020 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 15-17, 19-22 and 24-26 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-17, 19-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Naressi et al. (US 2009/0085724) in view of Johns et al. (US 2014/0240096).
Regarding claim 15, Naressi teaches a physical media object for structured media playback, the physical media object (Fig. 1, media playing device 16) comprising:
a position detector to (i) sense a first tag identifier corresponding to a first position sensor tag within a local vicinity of the physical media object (Fig. 1, RFID reader 18 receives RFID tag data from RFID tag placed on a physical object (ticket, object, clothing, etc.));
a data communicator to (i) transmit the sensed tag identifier to a compute device (Fig. 1, RFID reader 18 receives RFID tag data from RFID tag placed on a physical object (ticket, object, clothing, etc.) and transmits it to a DRM service provider) and (ii) 
an action manager to generate an output action based on the received output instruction (Fig. 2, steps 202 and 203 teaches wherein the media associated with RFID tag data and Content Identification information related to the RFID tag is retrieved from a database (server)  and paragraph 83 teaches “the media content playing device 16 commences playing of retrieved additional information associated with the RFID tag information, such as digital audio and/or video media content, in response to the retrieval of that information”. The selection of the media for playback is based on the physical media object as determined because the RFID Tag 14 used for determining the media to be played back is also based on the physical media object it relates to).
a user interaction manager to detect a user interaction with the physical media object, (Fig. 2, steps 202 and 203 teaches wherein the media associated with RFID tag data and Content Identification information related to the RFID tag is retrieved from a database (server) and paragraph 83 teaches “the media content playing device 16 commences playing of retrieved additional information associated with the RFID tag information, such as digital audio and/or video media content, in response to the retrieval of that information”. The location of the playback starts at the beginning of the 
wherein the data communicator is further to transmit a user interaction notification to the compute device, the user interaction notification indicative of the user interaction with the physical media object (Fig. 2, steps 202 and 203 teaches wherein the media associated with RFID tag data and Content Identification information related to the RFID tag is retrieved from a database (server) based on the user interaction (scanning the RFID tag by the RFID reader) and paragraph 83 teaches “the media content playing device 16 commences playing of retrieved additional information associated with the RFID tag information, such as digital audio and/or video media content, in response to the retrieval of that information”. The location of the playback starts at the beginning of the digital audio and/or video media content. The interaction is met by the RFID reader interacting with the RFID tag to retrieve the related audio and/or video media file).
However, while Naressi teaches a position detector that senses a tag identifier, fails to explicitly teach wherein the tag identifiers are placed within a substrate in a matrix allowing it to determine the orientation of the physical media device and therefore explicitly fails to teach:
“a matrix of position sensor tags in a substrate within a local vicinity of the physical media object, the first tag identifier to uniquely identify the first position sensor tag from other position sensor tags in the matrix of position sensor tags in the substrate, and (ii) determined an orientation of the physical media object relative to the substrate 
In an analogous art, Johns teaches in paragraphs 8 and abstract teaches wherein RFID tags are placed in a matrix in multiple rows and columns, thus meeting the claimed “matrix”. Furthermore, the matrix of RFID tags are used to allow a device (having a matrix of RFID reader antennas) to read “second and additional RFID tags” while the RFID reader antennas to allow it to detect the location and the orientation of the RFID reader antenna within the matrix.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Johns into the system of Naressi such that Naressi’s reader can utilize RFID tags placed in a particular structure of Johns and allow it to determine its orientation because such incorporation allows for the benefit of incorporating automation into existing systems (Johns: paragraphs 3-5).
Regarding claim 16, Naressi and Johns teaches the claimed wherein the first position sensor tag includes at least one of a near field communications (NFC) tag or a radio frequency identification (RFID) tag within a local vicinity of the physical media object (Naressi: Figs. 1 and 2, RFID tags. Johns: paragraph 8 and abstract).
Regarding claim 17, Naressi teaches the claimed wherein the data communicator is to transmit the first tag identifier of the first position sensor tag to the compute device, wherein the first tag identifier is to uniquely identify the first position sensor tag from other position sensor tags in the local vicinity of the first position sensor tag (Fig. 2, steps 202 and 203 teaches wherein the media associated with RFID tag data and Content Identification information related to the RFID tag is sent to servers for the media content playing device 16 commences playing of retrieved additional information associated with the RFID tag information, such as digital audio and/or video media content, in response to the retrieval of that information”. The location of the playback starts at the beginning of the digital audio and/or video media content. Johns teaches the aspect of the second position sensor tag being located in the vicinity of the first position sensor tag).
Regarding claim 19, Naressi teaches the claimed wherein the action manager is  to generate the output action based on the received output instruction and the first tag identifier (paragraph 83 teaches “the media content playing device 16 commences playing of retrieved additional information associated with the RFID tag information, such as digital audio and/or video media content, in response to the retrieval of that information”).
Medium claims 20-22 and 24 are rejected for the same reasons as discussed above in claims 15-17 and 19, respectively. Furthermore, paragraphs 56, 68 and 72 at least teaches machine/computer readable medium storing instructions to be executed by a processor to perform its functions.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Naressi et al. (US 2009/0085724) in view of Johns et al. (US 2014/0240096) and further in view of Heiman et al. (US 2006/0273909).

Regarding claim 25, while Naressi teaches a media playback device 16 that meets the claimed physical media object, fails to teach that it is a figurine.
Heiman in Fig. 2 and paragraphs 34-36 and 39 teaches a toy/figurine that includes the means for a RFID reader used to read other RFID tags and relay the information to other output devices.
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Heiman into the proposed combination of Naressi and Johns because such incorporation allows for the benefit of improving user interaction and also to utilize familiar objects as a means for teaching/learning (Heiman: paragraph 21).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Naressi et al. (US 2009/0085724) in view of Johns et al. (US 2014/0240096) and further in view of Erhart et al. (US 2017/0285628).
Regarding claim 26, while Naressi teaches a media playback device 16 that responds to a user input by executing a response to the user input, however, fails to, but Erhard teaches the claimed wherein the output instruction is a first output instruction, the output action is a first output action, and the instructions, when executed, further cause the physical media object to: capture a user gesture via a camera (paragraphs 110, 161); report the gesture to the compute device (paragraph 123 teaches the gesture being reported to the computer/processor); and perform a second output action based on a second output instruction from the compute device, the second output instruction responsive to the reported gesture (paragraphs 110, 123 
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Erhart into the proposed combination of Naressi and Johns because such incorporation allows for the benefit of improving user experience by making interactions simpler (Erhart: paragraphs 110 and 161).

Allowable Subject Matter
Claims 1-14 are allowed. It appears that the amendments to claim changes the interpretation of the claim terms of “physical media objects”, “compute device” and “tag information” and the term “cast”. The applicant’s specification teaches that the term “cast” applies to a character/actor played in the media that is output. Paragraphs 17-18 teaches wherein when the characters (the physical media object embodied as a figurines, toys, structures, etc.) are placed in close proximity to other characters, wherein the position is determined by the characters reading a specific RFID tag. E.g., placing three characters from the “Three Little Pigs” in close proximity to each other would initiate playback of scenes where the three little pigs are together and by adding a fourth character, scenes associated with the three pigs and the wolf would be played. The prior art of Naressi fails to teach the cast determination aspect and playback of a particular media based on the determined cast, and also the aspects of the three separate components of a “compute device”, “physical media object” and “tag identifiers”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GELEK W TOPGYAL whose telephone number is (571)272-8891.  The examiner can normally be reached on M-F (9:30-6 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
s


/GELEK W TOPGYAL/Primary Examiner, Art Unit 2481